Matter of Grouzis v Grouzis (2019 NY Slip Op 07395)





Matter of Grouzis v Grouzis


2019 NY Slip Op 07395


Decided on October 16, 2019


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 16, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
SHERI S. ROMAN
FRANCESCA E. CONNOLLY
ANGELA G. IANNACCI, JJ.


2018-06961
 (Docket No. O-25467-17)

[*1]In the Matter of Georgios Grouzis, respondent,
vAnthony Grouzis, appellant.


Tammi D. Pere, Jamaica, NY, for appellant.
Law Offices of Andreas Vasilatos, PLLC, Bayside, NY (Scott P. Benjamin of counsel), for respondent.

DECISION & ORDER
In a proceeding pursuant to Family Court Act article 8, Anthony Grouzis appeals from an order of fact-finding and disposition of the Family Court, Queens County (Mildred T. Negron, J.), dated April 23, 2018. The order, after fact-finding and dispositional hearings, found that Anthony Grouzis committed the family offenses of disorderly conduct and menacing in the third degree and directed him to comply with the terms of an order of protection of the same court, also dated April 23, 2018.
ORDERED that the order of fact-finding and disposition is affirmed, without costs or disbursements.
The petitioner commenced this family offense proceeding pursuant to Family Court Act article 8 against his grandson, the appellant. Following fact-finding and dispositional hearings, the Family Court found that the appellant committed the family offenses of disorderly conduct and menacing in the third degree, and issued an order of protection directing the appellant, inter alia, to stay away from the petitioner and the petitioner's home until and including April 23, 2020.
"A family offense must be established by a fair preponderance of the evidence" (Matter of Washington v Washington, 158 AD3d 717, 718; see Family Ct Act § 832). "The determination of whether a family offense was committed is a factual issue to be resolved by the Family Court" (Matter of Washington v Washington, 158 AD3d at 718; see Matter of Parra v Ponce, 165 AD3d 676, 676; Matter of Magana v Delph, 163 AD3d 673, 674). The Family Court's determination regarding the credibility of witnesses is entitled to great weight on appeal and will not be disturbed if supported by the record (see Matter of Parra v Ponce, 165 AD3d at 676; Matter of Washington v Washington, 158 AD3d at 718).
Here, the Family Court's credibility determinations are supported by the record. According due deference to those determinations, a fair preponderance of the evidence adduced at the fact-finding hearing supported the court's findings that the appellant committed the family offenses of disorderly conduct and menacing in the third degree (see Family Ct Act § 812[1]; Penal Law §§ 120.15, 240.20). Accordingly, there is no basis to disturb the order appealed from (see Matter of Persich v Persich, 169 AD3d 798, 799; Matter of Parra v Ponce, 165 AD3d at 676; Matter [*2]of Sinclair v Batista-Mall, 50 AD3d 1044).
MASTRO, J.P., ROMAN, CONNOLLY and IANNACCI, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court